     Case: 1:19-cr-00474 Document #: 108 Filed: 08/05/21 Page 1 of 1 PageID #:430




                            IN THE UNITED STATES DISTRICT COURT
                                        FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

United States of America,

Plaintiff(s),

v.                                                     Case No. 19‐cr‐00474‐1
                                                       Judge Robert M. Dow
Yale Schiff,

Defendant(s).

                                             ORDER

 Status hearing held telephonically and continued to 10/6/2021 at 9:00 a.m. to allow defendants
further time to determine how they would like to proceed with their case, to set a change of plea
date or a trial date. Joint status report is due by 10/1/2021. Without objection, time is excluded
through 10/1/2021 under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A) based on the Court's
finding that the ends of justice served by the exclusion of time outweigh the interests of the
parties and the public in a speedy trial given the need to protect the health and safety of
defendants, defense counsel, prosecutors, court staff, and the public by reducing the number of
in-person hearings to the greatest extent possible. Participants should use the Court's toll-free,
call-in number 877-336-1829, passcode is 6963747. x-t
:05




Date: 8/5/2021                                       /s/ Judge Dow
